Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S REASON FOR ALLOWANCE
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on independent claim 1 that  includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…obtaining, by a host operating system (OS) on a host computing device, a notification of a power down; and in response to the notification: performing a data storage analysis on data stored in host OS memory to identify a plurality of processing tasks to perform on the data; making a first determination, based on the data storage analysis, that data processing is to be offloaded to a graphics processing unit; and in response to the first determination: sending a data processing request to the processing unit; obtaining a second notification associated with processed data from the graphics processing unit; and storing, in response to the second notification, the processed data in a backup storage device, obtaining, by the host operating system, a third notification of a power down; and in response to the third notification: performing a second data storage analysis on second data stored in the memory to identify a second series of processing tasks to perform on the second data; making a second determination, based on the second data storage analysis, that a second data processing is to be performed by the host computing device; in response to the second determination: 2Application No.: 16/670.669Docket No.: 170360-045900US performing a data processing on the second data to generate second processed data, and storing the second processed data in the backup storage device.” Claims 9 and 17 including similar claim language and further the remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
August 27, 2021